     Case 2:20-cv-00259-PLM-MV ECF No. 4, PageID.21 Filed 01/22/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

JUSTIN GIBSON,

                       Plaintiff,                      Case No. 2:20-cv-259

v.                                                     Honorable Paul L. Maloney

DEBRA A. LEBLANC,

                       Defendant.
____________________________/

                                             OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

         Factual allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Kinross Correctional Facility (KCF) in Kincheloe, Chippewa County, Michigan.
    Case 2:20-cv-00259-PLM-MV ECF No. 4, PageID.22 Filed 01/22/21 Page 2 of 6




The events about which he complains occurred at that facility. Plaintiff sues KCF Social Worker

Debra A. LeBlanc.

                  Plaintiff’s complaint relates to his aspirations to be released on parole. Plaintiff

pleaded guilty to a charge of second-degree murder in 2000 and was sentenced to a term of life in

prison.     See MDOC, Offender Tracking Information System (OTIS) – Offender Profile,

https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=323676 (last visited Jan. 20,

2021).1 Plaintiff alleges that on April 15, 2020, Defendant LeBlanc evaluated his mental health at

the request of the Michigan Parole Board. Plaintiff alleges that his evaluation differed from those

conducted with other prisoners. Specifically, Plaintiff states that he met with Defendant LeBlanc

for only 30 minutes while other evaluations typically last 60 to 120 minutes. Further, rather than

meeting together in an office for the evalution, Plaintiff alleges that he met Defendant LeBlanc

through a window in a hallway which he believes did not permit confidentiality.

                  Plaintiff seeks a new mental health evaluation conducted under typical standards

and $2.7 million in damages.

          Failure to state a claim

                  A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While


1
 The Court takes judicial notice of these facts under Rule 201 of the Federal Rules of Evidence. The accuracy of the
source regarding this specific information “cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2); see also Paul
F. Rothstein, Federal Rules of Evidence 49 (3d ed. 2019) (citing Matthews v. NFL Mgmt. Council, 688 F.3d 1107
(9th Cir. 2012) (taking judicial notice of statistics on the NFL website that the plaintiff played 13 games in California
over 19 years); Victaulic Co. v. Tieman, 499 F.3d 227, 236-37 (3d Cir. 2007), as amended (Nov. 20, 2007) (finding
error where a district court took judicial notice of facts stated in “a party’s . . . marketing materials” on an
“unauthenticated” website because marketing materials often lack precise and candid information and the source was
not authenticated)). Moreover, “[t]he court may take judicial notice at any stage of the proceeding.” Fed. R. Evid.
201(d) (emphasis added). Thus, the Court may take judicial notice even at this early juncture because the Court is
permitted to take judicial notice sua sponte, Fed. R. Evid. 201(c)(1), and “the fact is not subject to reasonable dispute,”
Fed. R. Evid. 201(b).

                                                            2
  Case 2:20-cv-00259-PLM-MV ECF No. 4, PageID.23 Filed 01/22/21 Page 3 of 6




a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   3
  Case 2:20-cv-00259-PLM-MV ECF No. 4, PageID.24 Filed 01/22/21 Page 4 of 6




       Due Process

               Plaintiff presumably alleges that the manner in which Defendant LeBlanc

conducted his mental-health evaluation violated his due process rights provided under the

Fourteenth Amendment.

               To establish a procedural due process violation, a plaintiff must prove that (1) he

was deprived of a protected liberty or property interest, and (2) such deprivation occurred without

the requisite due process of law. Club Italia Soccer & Sports Org., Inc. v. Charter Twp. of Shelby,

470 F.3d 286, 296 (6th Cir. 2006); see also Swihart v. Wilkinson, 209 F. App’x 456, 458

(6th Cir. 2006). Plaintiff fails to raise a claim of constitutional magnitude because he has no liberty

interest in being released on parole. There is no constitutional or inherent right to be conditionally

released before the expiration of a prison sentence. Greenholtz v. Inmates of Neb. Penal & Corr.

Complex, 442 U.S. 1, 7 (1979). Although a state may establish a parole system, it has no duty to

do so; thus, the presence of a parole system by itself does not give rise to a constitutionally

protected liberty interest in parole release. Id. at 7, 11; Bd. of Pardons v. Allen, 482 U.S. 369, 373

(1987). Rather, a liberty interest is present only if state law entitles an inmate to release on parole.

Inmates of Orient Corr. Inst. v. Ohio State Adult Parole Auth., 929 F.2d 233, 235 (6th Cir. 1991).

               In Sweeton v. Brown, 27 F.3d 1162, 1164-65 (6th Cir. 1994) (en banc), the Sixth

Circuit, noting “the broad powers of the Michigan authorities to deny parole,” held that the

Michigan system does not create a liberty interest in parole. The Sixth Circuit reiterated the

continuing validity of Sweeton in Crump v. Lafler, 657 F.3d 393, 404 (6th Cir. 2011). In Crump,

the court held that the adoption of specific parole guidelines since Sweeton does not lead to the

conclusion that parole release is mandated upon reaching a high probability of parole. See id.; see

also Carnes v. Engler, 76 F. App’x 79, 80 (6th Cir. 2003). In addition, the Sixth Circuit has

rejected the argument that the Due Process Clause is implicated when changes to parole procedures
                                                   4
  Case 2:20-cv-00259-PLM-MV ECF No. 4, PageID.25 Filed 01/22/21 Page 5 of 6




and practices have resulted in incarcerations that exceed the subjective expectation of the

sentencing judge. See Foster v. Booker, 595 F.3d 353, 369 (6th Cir. 2010). Finally, the Michigan

Supreme Court has recognized that there exists no liberty interest in parole under the Michigan

system. Glover v. Mich. Parole Bd., 596 N.W.2d 598, 603-04 (Mich. 1999).

               Because Plaintiff has been sentenced to life in prison, he has no reasonable

expectation of liberty. The discretionary parole system in Michigan holds out “no more than a

mere hope that the benefit will be obtained.” Greenholtz, 442 U.S. at 11. Therefore, the Michigan

Parole Board’s failure or refusal to consider Plaintiff for parole—and Defendant LeBlanc’s role in

that decision—implicates no federal right. In the absence of a liberty interest, Plaintiff fails to

state a claim for a violation of his procedural due process rights. Accordingly, the Court will

dismiss his complaint.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.
                                                  5
 Case 2:20-cv-00259-PLM-MV ECF No. 4, PageID.26 Filed 01/22/21 Page 6 of 6




             This is a dismissal as described by 28 U.S.C. § 1915(g).

             A judgment consistent with this opinion will be entered.



Dated:   January 22, 2021                         /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge




                                              6
